DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439).
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 11-12, 14-16, 18-21, 24-25, 30, 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,036,565. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially claim the same or similar subject matter using variations of words or terminology.
Claim 1-4, 11-12, 14-16, 18-21, 24-25, 30, 39 of current application is substantially the same as U.S. Patent No. 11,036,565 claim 1-4, 5-7, 9-11, 12-15, with slight word variations. 


Claim Interpretation
Regarding claim 1-4, 6-21, 24-38, contain contingent limitations, therefore, MPEP 2111.04II applies. 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-17, 24-25, 29-31, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawson et al. (U.S. PG PUB 2013/0145362).

Regarding claim 1, Dawson teaches a method for processing in a computer program, a request received by a service virtual machine (SVM) (see ¶ [0018] “the distributed enhanced REC native interface component generates initial requests to the distributed enhanced VM native interface component for references to data containers (e.g., classes).”), comprising: 
receiving a request, wherein the request includes a reference and a parameter (see ¶[0021] “Because immutable data is used within JNI constructs and multiple immutable values may be requested from a single container, the number of remote calls that are eliminated may be significant. The present technique utilizes recognition of the lifecycles of the references returned through the JNI interface without requiring complicated cache management for the data that is mirrored for the remote execution container process.” and ¶ [0022] “For such a situation, the reference to the jclass is handed to another function to retrieve the requested data. As such, an opaque handle may be viewed as an indirect reference for purposes of the present description. These opaque handles allow a reference to be returned to the JNI that includes more information than that which is returned in a traditional JVM.RTM. without affecting the operation of existing applications. The present subject matter leverages the use of opaque handles to improve distributed JVM.RTM. operations, as described above and in more detail below.” and ¶[0025] “Once a reference to the jclass is obtained, subsequent calls may be made to obtain data that does not change for the life of the class (i.e., immutable data). Examples of such data that does not change for the life of the class that may be obtained in subsequent calls include method identifiers (IDs) and/or names, field identifiers (IDs) and/or names, and static final field identifiers (IDs) and/or field values.”, see ¶[0031] “For example, if a method/procedure called "DeleteLocalReference" is called with a reference to a data mirror passed in as a parameter, the memory for the entire data mirror may be freed independently of a lifetime of the respective data in the JVM.RTM. object. Additionally, in response to completion and return of a JNI method, the memory for all remaining non-global data mirrors may be freed. Further, if a method/procedure called "NewGlobalRef" is called and a reference to a data mirror is passed in as a parameter, a new "global" data mirror may be created that encapsulates the global reference returned from the remote execution container and the information from the original data mirror. As an additional example, if a method/procedure called "DeleteGlobalRef" is called and a reference to a data mirror is passed in as a parameter, the global reference may be extracted and a call to the remote execution container may be made to delete the global reference and then free the memory for the global data mirror. Many other possibilities exist for lifetime management and all are considered within the scope of the present subject matter.”); 
identifying, based on the reference, a native procedure (see ¶[0064] “. It is further assumed that processing within FIG. 3 is initiated by native code in the remote execution container 110 issuing a request to identify a class (e.g., a "FindClass" request) associated with the virtual machine 112 to the distributed enhanced REC JNI component 214 as described above in association with the first example pseudo code.”); 
invoking the native procedure and providing the parameter to the native procedure (see ¶ [0074] “FIG. 5 through FIG. 8 described below represent example processes that may be executed by devices, such as the core processing module 200, to perform the hidden automated data mirroring for native interfaces in distributed virtual machines associated with the present subject matter.”); 
determining if the request comprises a target textual identifier and a reply-to service identifier (see ¶ [0069] “At block 308, the distributed enhanced REC JNI component 214 receives a request from the remote execution container 110 for a data field identifier (e.g., "Get Field Identifier") associated the class for which the data mirror data structure was previously received and stored. However, instead of directly issuing a request to the distributed enhanced VM JNI component 216 associated with the virtual machine 112, the distributed enhanced REC JNI component 214 looks into the stored data mirror data structure for the class to determine whether the field identifier associated with the request is already stored within the data mirror data structure.”); 
in an event the request does not include the target textual identifier, or the target textual identifier is associated with the SVM, processing the received request (see ¶[0071] “At block 312, the distributed enhanced REC JNI component 214 receives a request from the remote execution container 110 for the integer field value (e.g., "Get Integer Field") associated with the field identifier retrieved from the stored local data minor data structure. The distributed enhanced REC JNI component 214 issues a "Get Integer Field" request to the distributed enhanced VM JNI component 216 associated with the virtual machine 112 (line 3). The distributed enhanced VM JNI component 216 processes the request for the integer value and retrieves the integer data value at block 314. The distributed enhanced VM JNI component 216 returns the integer data to the distributed enhanced REC JNI component 214 (line 4). The distributed enhanced REC JNI component 214 returns the integer data to the requesting remote execution container 110 at block 316.”).
The following lists contingent limitations in a method claim, therefore, they are not required as per MPEP 2111.04II:
in an event the request includes the reply-to service identifier: receiving a result from the native procedure, forming a reply-to request, the reply-to request including the reply-to service identifier, and the result received from the native procedure, and sending, to the SVM, the reply-to request; 
in an event the request includes the target textual identifier that identifies a neighbor SVM, submitting the request to the neighbor SVM; and 
in an event the request includes the target textual identifier that does not identify a neighbor SVM, receiving a neighbor SVM textual identifier, and then submitting the request to the neighbor SVM identified by the neighbor SVM textual identifier.
Regarding claim 2, Dawson teaches wherein the native procedure is a standalone procedure or a global procedure (see ¶ [0023] “The opaque handles are "local references" that have a lifetime limited to the current JNI method call. Further, there is a defined procedure for upgrading opaque handles to "global references" that have a lifetime beyond the single call. Given the reference returned in the first call, the present technology identifies a set of immutable data related to that reference that may be requested in subsequent calls.”).
Regarding claim 3, Dawson teaches wherein the native procedure is a method provided by an object (see ¶ [0024] “Two examples of container objects to which the present technology may be applied are "jclass" and "jobject" containers. However, it should be noted that other container objects exist and the present subject matter may be applied to any such container without departure from the scope of the present subject matter.”).
Regarding claim 4, Dawson teaches wherein the native procedure is a method provided by a class (see ¶[0025] “A "jclass" represents a Java.TM. programming language-implemented class. Once a reference to the jclass is obtained, subsequent calls may be made to obtain data that does not change for the life of the class (i.e., immutable data). Examples of such data that does not change for the life of the class that may be obtained in subsequent calls include method identifiers (IDs) and/or names, field identifiers (IDs) and/or names, and static final field identifiers (IDs) and/or field values.”).
Regarding claim 10, Dawson teaches wherein the reference includes an object identifier and a method identifier identifying the native procedure (see ¶[0033] “For example, in order to get the contents of a field within an object, the application first makes a call to get the class for the object, then makes a call to get an identifier (ID) for the field of the class, and then makes the call to get the contents of the field itself, resulting in six (6) inter-process messages.” ¶[0073] “A method identifier (ID_1) 408 through a method identifier (ID_N) 410 each include a method identifier and method name/type data pair that represent methods within the referenced class.”).
	Regarding claim 11, Dawson teaches further comprising identifying a native object based on the object identifier (see ¶[0033] “It was also observed that with the standardized Java.TM. Native Interface (JNI), an application often has to make multiple calls to get the information needed to complete an action. For example, in order to get the contents of a field within an object, the application first makes a call to get the class for the object, then makes a call to get an identifier (ID) for the field of the class, and then makes the call to get the contents of the field itself, resulting in six (6) inter-process messages.”).
	Regarding claim 12, Dawson teaches further comprising identifying a native method in the native object based on the method identifier, wherein the native procedure is the native method (see ¶[0073] “. A method identifier (ID_1) 408 through a method identifier (ID_N) 410 each include a method identifier and method name/type data pair that represent methods within the referenced class. As described above, additional immutable data values may be stored within a data mirror data structure and all such fields are considered within the scope of the present subject matter. The data minor data structure 400 may be used, as described above and in more detail below, to access immutable data locally and to reduce round-trip communications between processes.”).
	Regarding claim 13, Dawson teaches wherein invoking the native procedure comprises invoking the native method (see ¶ [0033] “For example, it was observed that it is possible to construct a distributed virtual machine (e.g., a distributed JVM.RTM.) such that the native code (e.g., code writing in the C or C++ programming languages) is executed in one or more remote execution containers that may be hosted in separate processes on the same or different computing devices from where the Java.TM. programming language code is executed (e.g., a split virtual machine).”).	
Regarding claim 14, Dawson teaches further comprising identifying multiple objects based on the object identifier (see ¶[0026] “A "jobject" represents a Java.TM. programming language-implemented object instantiated using a jclass. Once a reference to the jobject is obtained, subsequent calls may be made to obtain data that does not change for the life of the object (i.e., immutable data). Examples of such data that does not change for the life of the object that may be obtained in subsequent calls include final field values (e.g., data values).”).
Regarding claim 15, Dawson teaches further comprising identifying a single object from the multiple objects (see ¶[0026] “A "jobject" represents a Java.TM. programming language-implemented object instantiated using a jclass. Once a reference to the jobject is obtained, subsequent calls may be made to obtain data that does not change for the life of the object (i.e., immutable data). Examples of such data that does not change for the life of the object that may be obtained in subsequent calls include final field values (e.g., data values).”).
Regarding claim 16, Dawson teaches further comprising identifying a native method in the single object based on the method identifier, wherein the native procedure is the native method (see ¶[0033] “] It should be noted that conception of the present subject matter resulted from recognition of certain limitations associated with native interfaces in distributed virtual machines. For example, it was observed that it is possible to construct a distributed virtual machine (e.g., a distributed JVM.RTM.) such that the native code (e.g., code writing in the C or C++ programming languages) is executed in one or more remote execution containers that may be hosted in separate processes on the same or different computing devices from where the Java.TM. programming language code is executed (e.g., a split virtual machine).”).
Regarding claim 17, Dawson teaches further comprising allowing only one thread at a time to invoke a method in the native object (see ¶[0036] “The remote execution container 110 includes native code (e.g., C and/or C++ programming language code) executing in one process/thread that interfaces with Java.TM. programming language code within the virtual machine 112 executing in a different process/thread (or device as appropriate for a given implementation)”).
Regarding claim 24, Dawson teaches a method for processing, in a computer program, requests received by a source service virtual machine (SVM) (see ¶ [0018] “the distributed enhanced REC native interface component generates initial requests to the distributed enhanced VM native interface component for references to data containers (e.g., classes).”), comprising: 
receiving, by the source SVM, a first request from within the computer program, wherein the first request includes at least a first target reference and a first parameter (see ¶[0021] “Because immutable data is used within JNI constructs and multiple immutable values may be requested from a single container, the number of remote calls that are eliminated may be significant. The present technique utilizes recognition of the lifecycles of the references returned through the JNI interface without requiring complicated cache management for the data that is mirrored for the remote execution container process.” and ¶ [0022] “For such a situation, the reference to the jclass is handed to another function to retrieve the requested data. As such, an opaque handle may be viewed as an indirect reference for purposes of the present description. These opaque handles allow a reference to be returned to the JNI that includes more information than that which is returned in a traditional JVM.RTM. without affecting the operation of existing applications. The present subject matter leverages the use of opaque handles to improve distributed JVM.RTM. operations, as described above and in more detail below.” and  ¶[0025] “Once a reference to the jclass is obtained, subsequent calls may be made to obtain data that does not change for the life of the class (i.e., immutable data). Examples of such data that does not change for the life of the class that may be obtained in subsequent calls include method identifiers (IDs) and/or names, field identifiers (IDs) and/or names, and static final field identifiers (IDs) and/or field values.”, see ¶[0031] “For example, if a method/procedure called "DeleteLocalReference" is called with a reference to a data mirror passed in as a parameter, the memory for the entire data mirror may be freed independently of a lifetime of the respective data in the JVM.RTM. object. Additionally, in response to completion and return of a JNI method, the memory for all remaining non-global data mirrors may be freed. Further, if a method/procedure called "NewGlobalRef" is called and a reference to a data mirror is passed in as a parameter, a new "global" data mirror may be created that encapsulates the global reference returned from the remote execution container and the information from the original data mirror. As an additional example, if a method/procedure called "DeleteGlobalRef" is called and a reference to a data mirror is passed in as a parameter, the global reference may be extracted and a call to the remote execution container may be made to delete the global reference and then free the memory for the global data mirror. Many other possibilities exist for lifetime management and all are considered within the scope of the present subject matter.”); 
if the first request comprises a target SVM identifier not associated with the source SVM, then determining if the target SVM identifier is associated with a connected service virtual machine and sending the request to the connected service virtual machine if the target SVM identifier is associated with the connected service virtual machine (see ¶[0071] “At block 312, the distributed enhanced REC JNI component 214 receives a request from the remote execution container 110 for the integer field value (e.g., "Get Integer Field") associated with the field identifier retrieved from the stored local data minor data structure. The distributed enhanced REC JNI component 214 issues a "Get Integer Field" request to the distributed enhanced VM JNI component 216 associated with the virtual machine 112 (line 3). The distributed enhanced VM JNI component 216 processes the request for the integer value and retrieves the integer data value at block 314. The distributed enhanced VM JNI component 216 returns the integer data to the distributed enhanced REC JNI component 214 (line 4). The distributed enhanced REC JNI component 214 returns the integer data to the requesting remote execution container 110 at block 316.”).
The following lists contingent limitations in a method claim, therefore, they are not required as per MPEP 2111.04II:
if the first request does not comprise a target SVM identifier or the target SVM identifier is associated with the source SVM, then:
identifying, based on the first target reference, a callable programming unit within the computer program, 
invoking the callable programming unit and providing the first parameter to the callable programming unit, and 
processing, by the source SVM, a next request if the first request does not include a reply-to reference; 
in an event the first request also includes a reply-to reference: 
receiving a result from the callable programming unit, 
wherein the result is based at least in part on a value of the first parameter, 
forming a second request, wherein the second request includes a second target reference and a second parameter, the second target reference is the reply-to reference, and the second parameter is the result received from the callable programming unit, and 
sending the second request to the source SVM from within the computer program such that the second request carries the result received from the callable programming unit to the source SVM as a subsequent request and the second request is only formed and sent to the source SVM after the callable programming unit generates the result for the second request to be processed by the source SVM.

Regarding claim 25, is a method claim, associated with the system claim 39 below, and are rejected for the same reasons.
Regarding claim 29, Dawson do not expressly disclose, however, Dong teaches further comprising: 
receiving a result from the native programming unit associated with the virtual service (see ¶[0076] “At block 608, the process 600 sends the data mirror data structure comprising the identified immutable data and the requested reference to the data container in response to the initial request for the reference to the data container to the distributed enhanced remote execution container native interface component of the distributed virtual machine.”). 
The following lists contingent limitations in a method claim, therefore, they are not required as per MPEP 2111.04II:
if the request comprises a reference to a reply-to virtual service: forming a second request comprising a second target identifier associated with the reply-to virtual service, if the second target identifier is associated with the service virtual machine, then invoking a second native programming unit associated with the reply-to virtual service, and if the second target identifier is not associated with the service virtual machine, then determining if the second target identifier is associated with a connected service virtual machine and sending the request to the connected service virtual machine if the second target identifier is associated with the connected service virtual machine.

Regarding claim 30, Dawson teaches a method for processing a request received by a service virtual machine (see ¶ [0018] “the distributed enhanced REC native interface component generates initial requests to the distributed enhanced VM native interface component for references to data containers (e.g., classes).”), the method comprising: 
receiving a request, wherein the request includes a target reference and a parameter (see ¶[0021] “Because immutable data is used within JNI constructs and multiple immutable values may be requested from a single container, the number of remote calls that are eliminated may be significant. The present technique utilizes recognition of the lifecycles of the references returned through the JNI interface without requiring complicated cache management for the data that is mirrored for the remote execution container process.” and ¶ [0022] “For such a situation, the reference to the jclass is handed to another function to retrieve the requested data. As such, an opaque handle may be viewed as an indirect reference for purposes of the present description. These opaque handles allow a reference to be returned to the JNI that includes more information than that which is returned in a traditional JVM.RTM. without affecting the operation of existing applications. The present subject matter leverages the use of opaque handles to improve distributed JVM.RTM. operations, as described above and in more detail below.” and ¶[0025] “Once a reference to the jclass is obtained, subsequent calls may be made to obtain data that does not change for the life of the class (i.e., immutable data). Examples of such data that does not change for the life of the class that may be obtained in subsequent calls include method identifiers (IDs) and/or names, field identifiers (IDs) and/or names, and static final field identifiers (IDs) and/or field values.”, see ¶[0031] “For example, if a method/procedure called "DeleteLocalReference" is called with a reference to a data mirror passed in as a parameter, the memory for the entire data mirror may be freed independently of a lifetime of the respective data in the JVM.RTM. object. Additionally, in response to completion and return of a JNI method, the memory for all remaining non-global data mirrors may be freed. Further, if a method/procedure called "NewGlobalRef" is called and a reference to a data mirror is passed in as a parameter, a new "global" data mirror may be created that encapsulates the global reference returned from the remote execution container and the information from the original data mirror. As an additional example, if a method/procedure called "DeleteGlobalRef" is called and a reference to a data mirror is passed in as a parameter, the global reference may be extracted and a call to the remote execution container may be made to delete the global reference and then free the memory for the global data mirror. Many other possibilities exist for lifetime management and all are considered within the scope of the present subject matter.”); 
determining if the target reference comprises a service identifier (see ¶ [0069] “At block 308, the distributed enhanced REC JNI component 214 receives a request from the remote execution container 110 for a data field identifier (e.g., "Get Field Identifier") associated the class for which the data mirror data structure was previously received and stored. However, instead of directly issuing a request to the distributed enhanced VM JNI component 216 associated with the virtual machine 112, the distributed enhanced REC JNI component 214 looks into the stored data mirror data structure for the class to determine whether the field identifier associated with the request is already stored within the data mirror data structure.); 
if the service identifier is not associated with the service virtual machine, forwarding the request (see ¶ [0069] “Within the present example, as described above, all field identifiers were returned and stored to the data mirror data structure in response to the initial request. As such, the data field identifier (ID) is identified within and extracted from the stored local data mirror data structure and returned to the remote execution container 110 at block 310. Accordingly, the distributed enhanced REC JNI component 214 uses the local data mirror data structure to eliminate a request to the distributed enhanced VM JNI component 216 associated with the virtual machine 112 and to eliminate an entire round-trip delay associated with the request for the field identifier.”).
The following lists contingent limitations in a method claim, therefore, they are not required as per MPEP 2111.04II:
if the target reference does not include the service identifier or the service identifier is associated with the service virtual machine, then: 
identifying a native procedure based on the target reference, invoking the native procedure with the parameter, determining if the request comprises a reply-to reference, and in an event the request includes the reply-to reference: receiving a result from the native procedure, forming a reply-to request, the reply-to request comprising the reply-to reference and the result received from the native procedure, and sending the reply-to request to the service virtual machine.
Regarding claim 39, Dawson teaches a system for providing a virtual service to a calling program, the system comprising: 
a target service virtual machine (see ¶ [0033]); and 
a source service virtual machine connected to the target service virtual machine, wherein the source service virtual machine (see Fig. 1) is configured to: 
receive a request from the calling program, the request comprising a reference to the virtual service, determine if the request includes a target identifier (see ¶ [0069] “At block 308, the distributed enhanced REC JNI component 214 receives a request from the remote execution container 110 for a data field identifier (e.g., "Get Field Identifier") associated the class for which the data mirror data structure was previously received and stored. However, instead of directly issuing a request to the distributed enhanced VM JNI component 216 associated with the virtual machine 112, the distributed enhanced REC JNI component 214 looks into the stored data mirror data structure for the class to determine whether the field identifier associated with the request is already stored within the data mirror data structure. Within the present example, as described above, all field identifiers were returned and stored to the data mirror data structure in response to the initial request. As such, the data field identifier (ID) is identified within and extracted from the stored local data mirror data structure and returned to the remote execution container 110 at block 310. Accordingly, the distributed enhanced REC JNI component 214 uses the local data mirror data structure to eliminate a request to the distributed enhanced VM JNI component 216 associated with the virtual machine 112 and to eliminate an entire round-trip delay associated with the request for the field identifier.”), 
if the request does not comprise a target identifier or the target identifier is associated with the source service virtual machine, then invoking a native programming unit associated with the virtual service (see ¶[0076] “FIG. 6 is a flow chart of an example of an implementation of a process 600 for hidden automated data mirroring for native interfaces in distributed virtual machines at a distributed enhanced virtual machine (VM) native interface module. At block 602, the process 600 receives, at a distributed enhanced virtual machine native interface component of a distributed virtual machine from a distributed enhanced remote execution container native interface component of the distributed virtual machine, an initial request for a reference to a data container.”), and 
if the target identifier is not associated with the source service virtual machine, then determining if the target identifier is associated with the target service virtual machine and sending the request to the target service virtual machine if the target identifier is associated with the target service virtual machine (see ¶[0065] “At block 302, the distributed enhanced REC JNI component 214 associated with the remote execution container 110 receives a request from the remote execution container 110 for a reference to a class associated with the virtual machine 112 (e.g., a "Find Class" or "FindClass" request) and initiates processing to issue a query to identify a class associated with the virtual machine 112. As described above, the virtual machine 112 may be distributed either within a separate process on the same computing device or as a separate process executing on a different computing device from the remote execution container 110.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9, 26- 28, 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (U.S. PG PUB 2013/0145362) in view of Dong (U.S. PG PUB 2012/0254862).

Regarding claim 6, Dawson do not expressly disclose, however, Dong teaches wherein the neighbor SVM textual identifier is a result of the SVM performing a routing algorithm (see ¶ [0014] migration of Virtual Functions).
Hence, the claimed invention as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to modify the teachings of Dawson by adapting the teachings of Dong for efficient migration/routing techniques (see ¶ [0004] of Dong).
Regarding claim 7, Dawson do not expressly disclose, however, Dong teaches wherein the neighbor SVM textual identifier is a result of the SVM reading a memory configuration (see ¶ [0043] “the MM 246 and PFD 248 may restore the VCPU and device states of the VF 222 in the target platform 120-1 or a target VM 250-K, for example, by restoring the guest memory contents, which may include the S-States as well”).
Hence, the claimed invention as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to modify the teachings of Dawson by adapting the teachings of Dong for efficient migration/routing techniques (see ¶ [0004] of Dong).

Regarding claim 8, Dawson do not expressly disclose, however, Dong teaches wherein the neighbor SVM textual identifier is a result of the SVM reading a configuration file (see ¶ [0047] “In one embodiment, the offset may be determined/set by the migration manager MM 246 using pre-defined method so that the self-emulation layer 849 may be able to determine the appropriate offset after migration.” See ¶ [0022] “In one embodiment, the administrator may also select "start migration" option in the administrator console 130 to initiate the migration of the one or more virtual functions from one VM to the other within the source platform 110-K or to the target platform 120-1. In other embodiment, the migration may be initiated, automatically, based on a pre-defined migration policy.”).
Hence, the claimed invention as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to modify the teachings of Dawson by adapting the teachings of Dong for efficient migration/routing techniques (see ¶ [0004] of Dong).
Regarding claim 9, Dawson do not expressly disclose, however, Dong teaches wherein the neighbor SVM textual identifier is received by the SVM from outside the SVM (see ¶ [0034] and ¶ [0035] migration request from guest, note: outside the virtual function).
Hence, the claimed invention as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to modify the teachings of Dawson by adapting the teachings of Dong for efficient migration/routing techniques (see ¶ [0004] of Dong).
Regarding claim 26, Dawson do not expressly disclose, however, Dong teaches wherein: determining if the target identifier is associated with a connected service virtual machine comprises determining if the target identifier is associated with a neighbor service virtual machine; and 
sending the request comprises sending the request to the neighbor service virtual machine if the target identifier is associated with the neighbor service virtual machine (see ¶ [0025] “the migration of a first virtual function coupled to a first virtual machine 250-1 (source) to a second virtual machine 250-K (target) is described below. As an example, the source and the target are shown within the computing platform 110-K. However, the migration techniques described below may be used to migrate a virtual function to other virtual machine residing in other platform (example 120-1).”).
Hence, the claimed invention as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to modify the teachings of Dawson by adapting the teachings of Dong for efficient migration/routing techniques (see ¶ [0004] of Dong).

Regarding claim 27, Dawson do not expressly disclose, however, Dong teaches wherein: determining if the target identifier is associated with a connected service virtual machine comprises seeking routing information that indicates a neighbor service virtual machine is in or stores a route to the connected service virtual machine (see ¶[0038] “A flow-chart illustrates a migration technique supported by the computing platform 110-K to efficiently migrate virtual machines comprising virtual functions to other computing platform 120-1 or a virtual machine in the same computing platform 110-K is depicted in FIG. 6. In block 610, in response to receiving a start migration signal, the migration manager MM 246 may migrate the memory block assigned to a guest or a virtual machine (250-1, for example) to the computing platform (120-1, for example) in the first iteration.”); and sending the request to the neighbor service virtual machine if the routing information indicates the neighbor service virtual machine is in or stores a route to the connected service virtual machine (see ¶[0024] “An embodiment of a computing platform 110-K, which may support techniques to migrate the virtual functions, efficiently, to the target platform (or target machine) is depicted in FIG. 2. In one embodiment, the computing platform 110-K may be referred to as a source platform if a virtual machine residing in the computing platform 110-K is to be migrated to other computing platform. Also, the computing platform 110-K may be referred to as a target platform if a virtual machine residing in some other computing platform is to be migrated to the computing platform 110-K. In one embodiment, the source and the target platform may be a same platform if a first virtual machine with a virtual function is to be migrated to a second virtual machine if both the first and the second virtual machines are provided within the same computing platform 110-K.”).
Hence, the claimed invention as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to modify the teachings of Dawson by adapting the teachings of Dong for efficient migration/routing techniques (see ¶ [0004] of Dong).

Regarding claim 28, Dawson do not expressly disclose, however, Dong teaches wherein: determining if the target identifier is associated with a connected service virtual machine comprises determining if the target identifier is associated with a neighbor service virtual machine (see ¶[0038] “A flow-chart illustrates a migration technique supported by the computing platform 110-K to efficiently migrate virtual machines comprising virtual functions to other computing platform 120-1 or a virtual machine in the same computing platform 110-K is depicted in FIG. 6. In block 610, in response to receiving a start migration signal, the migration manager MM 246 may migrate the memory block assigned to a guest or a virtual machine (250-1, for example) to the computing platform (120-1, for example) in the first iteration.”); sending the request comprises sending the request to the neighbor service virtual machine if the target identifier is associated with the neighbor service virtual machine (see ¶[0024] “An embodiment of a computing platform 110-K, which may support techniques to migrate the virtual functions, efficiently, to the target platform (or target machine) is depicted in FIG. 2. In one embodiment, the computing platform 110-K may be referred to as a source platform if a virtual machine residing in the computing platform 110-K is to be migrated to other computing platform. Also, the computing platform 110-K may be referred to as a target platform if a virtual machine residing in some other computing platform is to be migrated to the computing platform 110-K. In one embodiment, the source and the target platform may be a same platform if a first virtual machine with a virtual function is to be migrated to a second virtual machine if both the first and the second virtual machines are provided within the same computing platform 110-K.”).
The following lists contingent limitations in a method claim, therefore, they are not required as per MPEP 2111.04II:
 if the target identifier is not associated with a neighbor service machine, seeking routing information that indicates a neighbor service virtual machine is in or stores a route to the connected service virtual machine; and sending the request to the neighbor service virtual machine if the routing information indicates the neighbor service virtual machine is in or stores a route to the connected service virtual machine.
Hence, the claimed invention as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to modify the teachings of Dawson by adapting the teachings of Dong for efficient migration/routing techniques (see ¶ [0004] of Dong).
Regarding claim 31, Dawson do not expressly disclose, however, Dong teaches wherein forwarding the request comprises submitting the request to a neighbor service virtual machine if the service identifier identifies the neighbor service virtual machine (see ¶ [0025] “the migration of a first virtual function coupled to a first virtual machine 250-1 (source) to a second virtual machine 250-K (target) is described below. As an example, the source and the target are shown within the computing platform 110-K. However, the migration techniques described below may be used to migrate a virtual function to other virtual machine residing in other platform (example 120-1).”).
Hence, the claimed invention as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to modify the teachings of Dawson by adapting the teachings of Dong for efficient migration/routing techniques (see ¶ [0004] of Dong).
Regarding claim 32, Dawson do not expressly disclose, however, Dong teaches wherein forwarding the request comprises submitting the request to a router (see ¶ [0031] “n one embodiment, the PFD 248 may also configure the layer-2 switching to ensure that the incoming packets on a physical line or from other VFs are routed appropriately. In one embodiment, the PFD 248 may support replication of packets in case of broadcast and multicast packets.”).
Hence, the claimed invention as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to modify the teachings of Dawson by adapting the teachings of Dong for efficient migration/routing techniques (see ¶ [0004] of Dong).
Regarding claim 33, Dawson do not expressly disclose, however, Dong teaches wherein forwarding the request comprises receiving a neighbor service virtual machine identifier and submitting the request to a neighbor service virtual machine identified by the neighbor service virtual machine identifier if the service identifier does not identify a neighbor service virtual machine (see ¶ [0025] “the migration of a first virtual function coupled to a first virtual machine 250-1 (source) to a second virtual machine 250-K (target) is described below. As an example, the source and the target are shown within the computing platform 110-K. However, the migration techniques described below may be used to migrate a virtual function to other virtual machine residing in other platform (example 120-1).”).
Hence, the claimed invention as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to modify the teachings of Dawson by adapting the teachings of Dong for efficient migration/routing techniques (see ¶ [0004] of Dong).
Regarding claim 34, Dawson do not expressly disclose, however, Dong teaches wherein receiving the neighbor service virtual machine identifier is received from a routing algorithm executed by the service virtual machine (see ¶ [0014] migration of Virtual Functions).
Hence, the claimed invention as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to modify the teachings of Dawson by adapting the teachings of Dong for efficient migration/routing techniques (see ¶ [0004] of Dong).
Regarding claim 35, Dawson do not expressly disclose, however, Dong teaches wherein the neighbor service virtual machine identifier is received from a memory configuration read by the service virtual machine (see ¶ [0043] “the MM 246 and PFD 248 may restore the VCPU and device states of the VF 222 in the target platform 120-1 or a target VM 250-K, for example, by restoring the guest memory contents, which may include the S-States as well”).
Hence, the claimed invention as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to modify the teachings of Dawson by adapting the teachings of Dong for efficient migration/routing techniques (see ¶ [0004] of Dong).
Regarding claim 36, Dawson do not expressly disclose, however, Dong teaches wherein the neighbor service virtual machine identifier is received from a configuration file read by the service virtual machine (see ¶ [0047] “In one embodiment, the offset may be determined/set by the migration manager MM 246 using pre-defined method so that the self-emulation layer 849 may be able to determine the appropriate offset after migration.” See ¶ [0022] “In one embodiment, the administrator may also select "start migration" option in the administrator console 130 to initiate the migration of the one or more virtual functions from one VM to the other within the source platform 110-K or to the target platform 120-1. In other embodiment, the migration may be initiated, automatically, based on a pre-defined migration policy.”).
Hence, the claimed invention as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to modify the teachings of Dawson by adapting the teachings of Dong for efficient migration/routing techniques (see ¶ [0004] of Dong).
Regarding claim 37, Dawson do not expressly disclose, however, Dong teaches wherein the neighbor service virtual machine identifier is received from outside the service virtual machine (see ¶ [0034] and ¶ [0035] migration request from guest, note: outside the virtual function).
Hence, the claimed invention as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to modify the teachings of Dawson by adapting the teachings of Dong for efficient migration/routing techniques (see ¶ [0004] of Dong).
Regarding claim 38, Dawson do not expressly disclose, however, Dong teaches wherein forwarding the request comprises: if the service identifier identifies a neighbor service virtual machine, submitting the request to the neighbor service virtual machine (see ¶[0024] “An embodiment of a computing platform 110-K, which may support techniques to migrate the virtual functions, efficiently, to the target platform (or target machine) is depicted in FIG. 2. In one embodiment, the computing platform 110-K may be referred to as a source platform if a virtual machine residing in the computing platform 110-K is to be migrated to other computing platform. Also, the computing platform 110-K may be referred to as a target platform if a virtual machine residing in some other computing platform is to be migrated to the computing platform 110-K. In one embodiment, the source and the target platform may be a same platform if a first virtual machine with a virtual function is to be migrated to a second virtual machine if both the first and the second virtual machines are provided within the same computing platform 110-K.”). 
The following lists contingent limitations in a method claim, therefore, they are not required as per MPEP 2111.04II:
if the service identifier does not identify a neighbor service virtual machine, receiving a neighbor service virtual machine identifier and submitting the request to a neighbor service virtual machine identified by the neighbor service virtual machine identifier; and if the service identifier does not identify a known service virtual machine, submitting the request to a router.
Hence, the claimed invention as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to modify the teachings of Dawson by adapting the teachings of Dong for efficient migration/routing techniques (see ¶ [0004] of Dong).

Claim(s) 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (U.S. PG PUB 2013/0145362) in view of Mortazavi (U.S. PG PUB 2002/0188764).
Regarding claim 18, Dawson does not expressly disclose, however, Mortazavi teaches further comprising: receiving the request using a first thread; and invoking the native procedure using a second thread (see ¶ [0012] “The present invention relates to asynchronous component invocation. In one aspect of the invention, a computer-implemented method for a first component to invoke a second component asynchronously in an object-oriented computing environment is provided. A request is received from a first component to invoke a second component. The scope of the received request is maintained. A thread is provided for identifying the received request and invoking the second component, wherein the thread identifies an exception listener for handling exceptions associated with the invocation of the second component.”).
Hence, the claimed invention as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to modify the teachings of Dawson by adapting the teachings of Mortazavi for the purposes of asynchronously invoking components (see ¶ [0002] of Mortazavi).

Regarding claim 19, Dawson does not expressly disclose, however, Mortazavi teaches wherein the first thread is asynchronous of the second thread (see ¶ [0041] “According to various embodiments, asynchronous invocation of a component may include the use of commit signals. Worker threads associated with a particular request may wait for a commit signal from the client 201 before invoking a component 211. The invocation handler and associated worker threads do not dequeue a particular request until a commit signal has been received from client 201 through container 215. A client 201 handling call setup may wish to write a call record associated with a particular mobile handset only after call setup is complete. In other words, a client 201 may asynchronously invoke component 211 to write a call record but may want the call record written only after an actual call has been established.”).
Hence, the claimed invention as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to modify the teachings of Dawson by adapting the teachings of Mortazavi for the purposes of asynchronously invoking components (see ¶ [0002] of Mortazavi).

Regarding claim 20, Dawson does not expressly disclose, however, Mortazavi teaches wherein the first thread and the second thread are two different threads (see ¶ [0056] may be performed on different threads).
Hence, the claimed invention as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to modify the teachings of Dawson by adapting the teachings of Mortazavi for the purposes of asynchronously invoking components (see ¶ [0002] of Mortazavi).

Regarding claim 21, Dawson does not expressly disclose, however, Mortazavi teaches wherein the first thread and the second thread are the same thread, but are asynchronous to each other due to thread scheduling (see ¶ [0031] without using separate thread).
Hence, the claimed invention as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to modify the teachings of Dawson by adapting the teachings of Mortazavi for the purposes of asynchronously invoking components (see ¶ [0002] of Mortazavi).


Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194